





Exhibit 10.7
AMENDED AND RESTATED FORTINET, INC.
2009 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
Unless otherwise defined herein, the terms defined in the Amended and Restated
Fortinet, Inc. 2009 Equity Incentive Plan (the “Plan”) will have the same
defined meanings in this Stock Option Award Agreement, including any
country-specific terms and conditions set forth in the attached Appendix
(collectively, the “Award Agreement”).
I.NOTICE OF STOCK OPTION GRANT
Participant Name:
Address:
You have been granted an Option to purchase Common Stock of Fortinet, Inc. (the
“Company”), subject to the terms and conditions of the Plan and this Award
Agreement, as follows:
Grant Number
 
 
 
Date of Grant
 
 
 
Vesting Commencement Date
 
 
 
Exercise Price per Share
$
 
 
Total Number of Shares Granted
 
 
 
Total Exercise Price
$
 
 
Type of Option:
 
 
Incentive Stock Option
 
 
 
Nonstatutory Stock Option
Term/Expiration Date:
 
 
 

Vesting Schedule:
Subject to any acceleration provisions contained in the Plan or set forth below,
this Option may be exercised, in whole or in part, in accordance with the
following schedule:
[INSERT VESTING SCHEDULE]


    


    

--------------------------------------------------------------------------------




In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in any portion of the Option, any such unvested portion
of the Option and Participant’s right to acquire any Shares hereunder will
immediately terminate.
Termination Period:
The vested portion of this Option will be exercisable for [three (3) months]
after Participant ceases to be a Service Provider, unless such termination is
due to Participant’s death or Disability, in which case this Option will be
exercisable for [twelve (12) months] after Participant ceases to be a Service
Provider. Notwithstanding the foregoing, in no event may this Option be
exercised after the Term/Expiration Date as provided above and may be subject to
earlier termination as provided in Section 13(c) of the Plan.
By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Award Agreement,
including the Terms and Conditions of Stock Option Grant attached hereto as
Exhibit A and the Additional Terms and Conditions of Stock Option Grant attached
hereto as Exhibit B, all of which are made a part of this document. Participant
has reviewed the Plan and this Award Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to accepting this Award
Agreement and fully understands all provisions of the Plan and Award Agreement.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions relating to
the Plan and Award Agreement. Participant further agrees to notify the Company
upon any change in the residence address indicated below.
PARTICIPANT:
 
FORTINET, INC.
 
 
 
 
 
 
 
 
 
 
Signature
 
 
By
 
 
 
 
 
 
 
 
 
 
 
Print Name
 
 
Title
 
 
 
 
 
 
Residence Address:
 
 
 
 
 
 
 
 
 
 
 
 
 





-2-

--------------------------------------------------------------------------------




EXHIBIT A
TERMS AND CONDITIONS OF STOCK OPTION GRANT
1.    Grant of Option. The Company hereby grants to the individual named in the
Notice of Grant attached as Part I of this Award Agreement (the “Participant”)
an option (the “Option”) to purchase the number of Shares, as set forth in the
Notice of Grant, at the exercise price per Share set forth in the Notice of
Grant (the “Exercise Price”), subject to all of the terms and conditions in this
Award Agreement and the Plan, which is incorporated herein by reference. In the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Award Agreement, the terms and conditions of the Plan
will prevail.
If designated in the Notice of Grant as a U.S. Incentive Stock Option (“ISO”),
this Option is intended to qualify as an ISO under Section 422 of the U.S.
Internal Revenue Code of 1986, as amended (the “Code”). However, if this Option
is intended to be an ISO, to the extent that it exceeds the US$100,000 rule of
Code Section 422(d) it will be treated as a U.S. Nonstatutory Stock Option
(“NSO”). Further, if for any reason this Option (or portion thereof) will not
qualify as an ISO, then, to the extent of such nonqualification, such Option (or
portion thereof) shall be regarded as a NSO granted under the Plan. In no event
will the Administrator, the Company or any Parent or Subsidiary or any of their
respective employees or directors have any liability to Participant (or any
other person) due to the failure of the Option to qualify for any reason as an
ISO. Participants employed outside the U.S. will be granted NSOs.
2.    Vesting Schedule.
(a)    Except as provided in Section 3, the Option awarded by this Award
Agreement will vest in accordance with the vesting provisions set forth in the
Notice of Grant. Shares scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement, unless Participant will have
been continuously a Service Provider from the Date of Grant until the date such
vesting occurs.
(b)    Notwithstanding any contrary provision of this Award Agreement, the
balance of the Option that has not vested as of the time of the Participant’s
termination as a Service Provider, for any or no reason and Participant’s right
to acquire any Shares hereunder, will immediately terminate upon Participant’s
termination as a Service Provider. For purposes of the Option, the Participant’s
termination as a Service Provider will be considered terminated as of the date
the Participant is no longer actively providing services as a Service Provider
to the Company or one of its Subsidiaries (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of labor
laws in the jurisdiction where the Participant is employed or the terms of the
Participant’s employment agreement, if any), and unless otherwise determined by
the Company, the Participant’s right to vest in the Option, if any, will
terminate and the Participant's right to exercise any vested Option will be
measured as of such date and, in either case, will not be extended by any notice
period (e.g., the Participant’s period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under labor laws in the jurisdiction where the Participant is employed
or the terms of the Participant’s employment agreement, if any). The
Administrator shall have the exclusive discretion to determine when the
Participant is no longer actively providing services for purposes of the Option
(including whether the Participant may still be considered to be providing
services while on a leave of absence).


-3-

--------------------------------------------------------------------------------




3.    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.
4.    Exercise of Option.
(a)    Right to Exercise. This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Award Agreement.
(b)    Method of Exercise. This Option is exercisable by delivery of a written
or electronic exercise notice, [in a form authorized by the Company] [in the
form attached as Exhibit C] (the “Exercise Notice”), or in a manner and pursuant
to such procedures as the Administrator may determine, which will state the
election to exercise the Option, the number of Shares in respect of which the
Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by Participant and
delivered to the Company. The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares together with any
applicable tax withholding. This Option will be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by
such aggregate Exercise Price.
[(c)    Fractional Shares. The Company shall not be required to issue fractional
Shares upon the exercise of the Option.]
5.    Method of Payment. Payment of the aggregate Exercise Price will be by any
of the following, or a combination thereof, at the election of Participant,
unless otherwise provided in the Additional Terms and Conditions of Stock Option
Grant attached hereto as Exhibit B.
(a)    cash;
(b)    check;
(c)    consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or
(d)    for Participants located in the U.S. and to the extent authorized by the
Administrator in the sole discretion, surrender of other Shares which have a
Fair Market Value on the date of surrender equal to the aggregate Exercise Price
of the Exercised Shares, provided that accepting such Shareswill not result in
any adverse accounting consequences to the Company, as determined in the sole
discretion of the Company.
6.    Tax Obligations.
(a)    Responsibility for Taxes. Participant acknowledges that, regardless of
any action taken by the Company or, if different, the Parent or Subsidiary
retaining or employing Participant (the “Employer”) the ultimate liability for
all income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to Participant’s participation in the
Plan and legally applicable to Participant (“Tax-Related Items”), is and remains
Participant’s responsibility and may exceed the amount actually withheld by the
Company or the Employer. Participant further acknowledges that the Company
and/or the Employer (1) make no representations or undertakings


-4-

--------------------------------------------------------------------------------




regarding the treatment of any Tax-Related Items in connection with any aspect
of the Option, including, but not limited to, the grant, vesting or exercise of
the Option, the issuance of Shares upon the Participant’s exercise of the
Option, the subsequent sale of Shares acquired pursuant to such settlement and
the receipt of any dividends; and (2) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Option to
reduce or eliminate Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if Participant is subject to Tax-Related Items
in more than one jurisdiction, Participant acknowledges that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
(b)    Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, Participant
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy the Tax-Related Items by one or a combination of the
following: (i) paying cash; (ii) withholding from wages or other cash
compensation paid to Participant by the Company, the Employer and/or any
Subsidiary; (iii) withholding from proceeds of the sale of Shares acquired at
exercise of the Option either through a voluntary sale or through a mandatory
sale arranged by the Company (on Participant’s behalf pursuant to this
authorization); or (iv) withholding in Shares to be issued at exercise of the
Option, provided that if the Participant is a Section 16 officer of the Company
under the Exchange Act, the Administrator must approve withholding in Shares as
the method of withholding.
(c)    Depending on the withholding method, the Company may withhold or account
for Tax-Related Items by considering statutory withholding rates or other
withholding rates, including minimum and maximum rates applicable in the
Participant’s jurisdiction(s), in which case Participant may receive a refund of
any over-withheld amount in cash and will have no entitlement to the Share
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
in Shares, for tax purposes, Participant will be deemed to have been issued the
full number of Shares subject to the exercised Option, notwithstanding that a
number of the shares are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of Participant’s participation
in the Plan.
(d)    Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described in this section. If
Participant fails to make satisfactory arrangements for the payment of any
required Tax-Related Items obligations hereunder, the Company may refuse to
issue or deliver the Shares or the proceeds of the sale of the Shares if
Participant fails to comply with these obligations in connection with the
Tax-Related Items.
(b)    Notice of Disqualifying Disposition of ISO Shares. If the Option granted
to Participant herein is an ISO, and if Participant sells or otherwise disposes
of any of the Shares acquired pursuant to the ISO on or before the later of (i)
the date two (2) years after the Grant Date, or (ii) the date one (1) year after
the date of exercise, Participant will immediately notify the Company in writing
of such disposition. Participant agrees that Participant may be subject to
income tax withholding by the Company on the compensation income recognized by
Participant.
7.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to Participant.


-5-

--------------------------------------------------------------------------------




After such issuance, recordation and delivery, Participant will have all the
rights of a stockholder of the Company with respect to voting such Shares and
receipt of dividends and distributions on such Shares.
8.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE OPTION PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING AS AN ACTIVE SERVICE PROVIDER, AND NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER.
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE EMPLOYER) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE.
9.    Nature of Grant. In accepting the Option, Participant acknowledges,
understands and agrees to the following:
(a)    Participant expressly warrants that Participant has received an Option
under the Plan and has received, read, and understood a description of the Plan;
the Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be amended, suspended or terminated by the Company at any
time;
(b)    the grant of the Option is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of options,
or benefits in lieu of options, even if options have been granted in the past;
(c)    all decisions with respect to future option grants, if any, will be at
the sole discretion of the Company;
(d)    Participant is voluntarily participating in the Plan;
(e)    Participant’s participation in the Plan shall not create a right to
employment with the Employer and shall not interfere with the ability of the
Employer to terminate Participant’s employment or relationship as a Service
Provider at any time;
(f)    the Option and any Shares subject to the Option are extraordinary items
that do not constitute compensation of any kind for services of any kind
rendered to the Company or the Employer, and are outside the scope of
Participant’s employment or service contract, if any;
(g)    the Option and the Shares subject to the Option, and the income and value
of same, are not intended to replace any pension rights or compensation;
(h)    the Option and the Shares subject to the Option and the income and value
of same, are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, leave-related payments, holiday pay, pension or retirement
or welfare benefits or similar mandatory payments, and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company, the Employer, or any Parent or Subsidiaryp


-6-

--------------------------------------------------------------------------------




(i)    the Option and Participant’s participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company or
any Parent or Subsidiary of the Company;
(j)    the future value of the Shares underlying the Option is unknown,
indeterminable and cannot be predicted with certainty;
(k)     unless otherwise agreed with the Company, the Option and the Shares
subject to the Option, and the income and value of same, are not granted as
consideration for, or in connection with, the service Participant may provide as
a director of any Parentt or Subsidiary;
(l)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from termination of Participant’s status as a
Service Provider (regardless of the reason for the termination and whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is employed or rendering services or the terms of
Participant’s employment or service agreement, if any);
(m)    unless otherwise provided in the Plan or by the Company in its
discretion, the Option and the benefits evidenced by this Award Agreement do not
create any entitlement to have the Option or any such benefits transferred to,
or assumed by, another company nor be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the Shares; and
(n)    Participant acknowledges and agrees that neither the Company, the
Employer nor any Parent or Subsidiary shall be liable for any foreign exchange
rate fluctuation between Participant’s local currency and the United States
Dollar that may affect the value of the Option or of any amounts due to
Participant pursuant to the exercise of the Option or the subsequent sale of any
Shares acquired upon settlement.
10.    No Advice Regarding Grant. The Company is not providing any tax, legal,
or financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan or Participant’s acquisition or sale of
the underlying Shares. Participant understands and agrees he or she should
consult with his or her own tax, legal, and financial consultants regarding
Participant’s participation in the Plan before taking any action related to the
Plan.
11.    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company and any Parent
or Subsidiary for the purpose of implementing, administering and managing
Participant’s participation in the Plan.
Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address, email address and telephone number, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all options or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in Participant’s
favor (“Data”), for the exclusive purpose of implementing, administering and
managing the Plan.
Participant understands that Data will be transferred to Charles Schwab & Co.,
Inc., or such other stock plan service provider as may be selected by the
Company in the future, which is assisting


-7-

--------------------------------------------------------------------------------




the Company with the implementation, administration and management of the Plan.
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than Participant’s
country. Participant understands that if he or she resides outside the United
States, he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources
representative. Participant authorizes the Company, its broker and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing his or her participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands if he or she resides outside the United States, he
or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her employment or service and career with
the Employer will not be affected; the only consequence of refusing or
withdrawing Participant’s consent is that the Company would not be able to grant
Participant options or other Awards or administer or maintain such Awards.
Therefore, Participant understands that refusing or withdrawing his or her
consent may affect Participant’s ability to participate in the Plan. For more
information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.
12.    Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company, in care of Stock
Administration at Fortinet, Inc., 899 Kifer Road, Sunnyvale, CA 94086, or at
such other address as the Company may hereafter designate in writing.
13.    Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of this
grant, or any right or privilege conferred hereby, or upon any attempted sale
under any execution, attachment or similar process, this grant and the rights
and privileges conferred hereby immediately will become null and void.
14.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
15.    Additional Conditions to Issuance of Stock. If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of the Shares upon any securities exchange or under any U.S. state or federal or
foreign law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to
Participant (or his or her estate or beneficiary, if applicable), such issuance
will not occur unless and until such listing, registration, qualification,
consent or approval will have been effected or obtained free of any conditions
not acceptable to the Company. Assuming such compliance, for U.S. income tax
purposes the Exercised Shares will be considered transferred to Participant on
the date the Option is exercised with respect to such Exercised Shares.


-8-

--------------------------------------------------------------------------------




16.    Plan Governs. This Award Agreement is subject to all terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.
17.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Option have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.
18.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Option awarded under the Plan or future
options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
19.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
20.    Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.
21.    Modifications to the Agreement. This Award Agreement constitutes the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. The Company may amend the terms of this Award Agreement,
provided no amendment or modification that adversely affects the Participant’s
rights under the Award in any material way may be made without the Participant’s
writtent consent. Notwithstanding anything to the contrary in the Plan or this
Award Agreement, the Company reserves the right to revise this Award Agreement
as it deems necessary or advisable, in its sole discretion and without the
consent of Participant, to the extent necessary or desirable to facilitate
compliance with Applicable Laws or to comply with Code Section 409A or to
otherwise avoid imposition of any additional tax or income recognition under
Section 409A of the Code in connection to this Option.
22.    Amendment, Suspension or Termination of the Plan. By accepting the
Option, Participant expressly warrants that he or she has received an Option
under the Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.
23.    Governing Law and Venue. This Award Agreement will be governed by, and
subject to, the laws of the State of California, without giving effect to the
conflict of law principles thereof. For purposes of litigating any dispute that
arises under the Option or this Award Agreement, the parties hereby submit to
and consent to the jurisdiction of the State of California, and agree that such
litigation


-9-

--------------------------------------------------------------------------------




will be conducted in the courts of Santa Clara County, California, or the
federal courts for the United States for the Northern District of California,
and no other courts, where this grant is made and/or to be performed.
24.    Language. Participant acknowledges that he or she is proficient in the
English language, or has consulted with an advisor who is sufficiently
proficient in English, so as to allow Participant to understand the terms and
conditions of this Award Agreement. If Participant has received this Award
Agreement or any other document related to the Option and/or the Plan translated
into a language other than English, and if the meaning of the translated version
is different than the English version, the English version will control.
25.    Additional Terms and Conditions of Stock Option Grant. Notwithstanding
any provisions in the Terms and Conditions of Stock Option Grant, the Option
shall be subject to any special terms and conditions set forth in the Additional
Terms and Conditions of Stock Option Grant, attached as Exhibit B, for
Participant’s country. Moreover, if Participant relocates to one of the
countries included in the Additional Terms and Conditions of Stock Option Grant,
the special terms and conditions for such country will apply to Participant, to
the extent the Company determines that the application of such terms and
conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan. The Additional Terms and Conditions
of Stock Option Grant constitute part of this Award Agreement.
26.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Participant’s participation in the Plan, on the
Option, and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.
27.    Insider Trading / Market Abuse Restrictions. Depending on Participant’s
country of residence or the designated broker's country or the country where the
Shares are listed, Participant may be subject to insider trading restrictions
and/or market abuse laws in applicable jurisdictions, which may affect
Participant’s ability to, directly or indirectly, accept, acquire, sell, attempt
to sell or otherwise dispose of Shares or rights to Shares (e.g., the Option)
under the Plan during such times as Participant is considered to have “inside
information” regarding the Company (as defined by the laws in the applicable
jurisdictions or Participant’s country). Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders Participant
placed before Participant possessed inside information. Furthermore, Participant
could be prohibited from (i) disclosing the inside information to any third
party and (ii) “tipping” third parties or causing them otherwise to buy or sell
securities (third parties may include fellow employees). Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Company insider trading policy.
Participant is responsible for ensuring Participant’s compliance with any
applicable restrictions and is advised to speak with his or her personal legal
advisor on this matter.
28.    Foreign Asset/Account, Exchange Control, and Tax Reporting. Depending on
Participant’s country, Participant may be subject to foreign asset/account,
exchange control and/or tax reporting requirements as a result of the exercise
of the Option, the acquisition, holding, and/or transfer of Shares or cash
resulting from participation in the Plan and/or the opening and maintenance of a
brokerage or bank account in connection with the Plan. Participant may be
required to report such assets, accounts, account balances and values and/or
related transactions to the applicable authorities in his or her country.
Participant acknowledges that he or she is responsible for ensuring compliance
with any


-10-

--------------------------------------------------------------------------------




applicable foreign asset/account, exchange control and tax reporting
requirements. Participant further understands that he or she should consult
Participant’s personal legal advisor on these matters.
29.    Waiver. Participant acknowledges that a waiver by the Company of breach
of any provision of this Award Agreement shall not operate or be construed as a
waiver of any other provision of this Award Agreement, or of any subsequent
breach by Participant or any other Participant.
30.    Recovery of Erroneously Awarded Compensation. As an additional condition
of receiving this Award, Participant agrees that the Option and any proceeds or
other benefits Participant may receive hereunder shall be subject to clawback,
recovery or recoupment provisions by the Company to the extent and in the manner
required (i) under the terms of any clawback policy adopted by the Company, as
may be amended from time to time, pursuant to the listing standards and/or the
rules and regulations of any national securities exchange or association on
which the Shares are listed, or (ii) to comply with any requirements imposed
under Applicable Laws including, without limitation, the Dodd-Frank Wall Street
Reform and Consumer Protection Act. Further, as the Committee determines
necessary or appropriate, the Committee may impose a reacquisition right with
respect to previously-acquired Shares or other cash or property upon the
occurrence of cause (as determined by the Committee).






-11-

--------------------------------------------------------------------------------








EXHIBIT B


ADDITIONAL TERMS AND CONDITIONS OF STOCK OPTION GRANT


    
Capitalized terms used but not defined herein shall have the meanings set forth
in the Plan, the Notice of Stock Option Grant and/or the Terms and Conditions of
Stock Option Grant.


Terms and Conditions


This Exhibit B includes additional terms and conditions that govern the Option
granted to Participant under the Plan if Participant resides and/or works in one
of the countries listed below. This Exhibit B forms part of the Award Agreement.


If Participant is a citizen or resident of a country other than the one in which
Participant is currently working, is considered a resident of another country
for local law purposes or transfers employment and/or residency between
countries after the Date of Grant, the Company shall, in its sole discretion,
determine to what extent the additional terms and conditions included herein
will apply to Participant under these circumstances.


Notifications


This Exhibit B also includes notices regarding exchange controls and certain
other issues of which Participant should be aware with respect to Participant’s
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in Participant’s country as of June 2019. Such
laws are often complex and change frequently. As a result, the Company strongly
recommends that Participant not rely on the information noted herein as the only
source of information relating to the consequences of Participant’s
participation in the Plan because the information may be out of date at the time
Participant exercises the Option or sells Shares acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation, and the Company is not in a
position to assure Participant of any particular result. Accordingly,
Participant should seek appropriate professional advice as to how the relevant
laws in Participant’s country may apply to Participant’s situation.


Finally, if Participant is a citizen or resident of a country other than the one
in which Participant is currently working, is considered a resident of another
country for local law purposes or transfers employment and/or residency between
countries after the Date of Grant, the information contained herein may not be
applicable in the same manner to Participant.


European Union / European Economic Area Including the United Kingdom
Authorization to Release and Transfer Necessary Personal Information. This
provision replaces in its entirety Section 11 (Data Privacy) of the Award
Agreement:




    

--------------------------------------------------------------------------------




(a)Participant is hereby notified of the collection, use and transfer outside of
the European Economic Area, as described in the Award Agreement, in electronic
or other form, of Participant’s Data (defined below) by and among, as
applicable, the Company and its Subsidiaries for the exclusive and legitimate
purpose of implementing, administering and managing Participant’s participation
in the Plan.


(b)Participant understands that the Company and its Subsidiaries may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, email address, date of
birth, social insurance, passport or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all entitlement to Shares awarded, canceled, vested,
unvested, exercised or outstanding in Participant’s favor (“Data”), for the
purpose of implementing, administering and managing the Plan.


(c)Participant understands that providing the Company with this Data is
necessary for the performance of the Award Agreement and that Participant’s
refusal to provide the Data would make it impossible for the Company to perform
its contractual obligations and may affect Participant’s ability to participate
in the Plan. Participant’s Data will be accessible within the Company as
described in the [Fortinet Data Privacy Policy] and only by the persons
specifically charged with Data processing operations and by the persons that
need to access the Data because of their duties and position in relation to the
performance of the Award Agreement.


(d)The Company will use Participant’s Data only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan or as
required to comply with legal or regulatory obligations, including under tax and
security laws. When the Company no longer needs Participant’s Data, it will
remove it from it from its systems. If the Company keeps data longer, it would
be to satisfy legal or regulatory obligations and the Company’s legal basis
would be relevant laws or regulations. The collection, use and transfer of Data
for the purpose of implementing, administering and managing Participant’s
participation in the Plan is conducted in accordance with the [Fortinet Data
Privacy Policy].


(e)Further, Participant understands that the Company will transfer Data to
Charles Schwab & Co., Inc. (“Schwab”), and/or such other third parties as may be
selected by the Company, which are assisting the Company with the
implementation, administration and management of the Plan. The Company may
select a different service provider or additional service providers and share
Data with such other provider(s) serving in a similar manner. Participant may be
asked to agree on separate terms and data processing practices with the service
provider, with such agreement being a condition of the ability to participate in
the Plan.


(f)Schwab is based in the United States. If Participant is outside of the United
States, Participant should note that his or her country has enacted data privacy
laws that are different from the United States. When transferring Data to
Schwab, the Company and its Subsidiaries provide appropriate safeguards
described in the [Fortinet Data Privacy Policy]. By participating in the Plan,
Participant agrees to the transfer of his or her Data to Schwab for the
exclusive purpose of administering participation in the Plan.
Finally, Participant may choose to opt out of allowing the Company to share Data
with Schwab and others as described above, although execution of such choice may
mean the Company cannot grant


-2-

--------------------------------------------------------------------------------




awards under the Plan to Participant. For questions about this choice or to make
this choice, you should refer to the [Fortinet Data Privacy Policy] or contact
[Insert data Privacy department email or other contact] if there are additional
questions.


Argentina


Securities Law Information. The offering of the Option pursuant to the Award
Agreement is a private transaction. Neither the Option nor the underlying Shares
are publicly offered or listed on any stock exchange in Argentina.
Exchange Control Information. Following the sale of Shares and/or the receipt of
dividends, Argentine residents may be subject to certain restrictions in
bringing such funds back into Argentina. Argentine residents are solely
responsible for complying with the exchange control rules that may apply in
connection with participation in the Plan and/or the transfer of proceeds from
the sale of Shares acquired under the Plan into Argentina. Prior to selling any
Shares or transferring cash proceeds into Argentina, Argentine residents should
consult their local bank and/or exchange control advisor to confirm the
requirements as interpretations of the applicable Argentine Central Bank
regulations
Foreign Asset/Account Information. If Participant holds Shares as of December 31
of any year, Participant is required to report the holding of the Shares on his
or her personal tax return for the relevant year.


Australia


Tax Information. The Plan is a plan to which subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to conditions in the Act).
Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers. The Australian
bank assisting with the transaction will file the report. If there is no
Australian bank involved in the transfer, then Participant will be required to
file the report.


Austria


Exchange Control Information. If Participant holds Shares acquired under the
Plan outside of Austria, Participant must submit a report to the Austrian
National Bank. An exemption applies if the value of the Shares as of any given
quarter is less than €30,000,000 or as of December 31 is less than €5,000,000.
If the former threshold is exceeded, quarterly obligations are imposed, whereas
if the latter threshold is exceeded, annual reports must be given. The annual
reporting date is December 31 and the deadline for filing the annual report is
January 31 of the following year.
When Participant sells Shares acquired under the Plan or receives a dividend
payment, there may be exchange control obligations if the cash proceeds are held
outside of Austria. If the transaction volume of all accounts abroad meets or
exceeds €10,000,000, the movements and balances of all accounts must be reported
monthly, as of the last day of the month, on or before the fifteenth day of the
following month, on the prescribed form (Meldungen SI-Forderungen und/oder
SI-Verpflichtungen). If the transaction value of all cash accounts abroad is
less than €10,000,000, no ongoing reporting requirements apply.


-3-

--------------------------------------------------------------------------------






Belgium


Tax Considerations. The Option must be accepted in writing with the time frame
set forth and explained in the separate Country Supplement & Undertaking for
Participants in Belgium. Participant should refer to the separate Country
Supplement & Undertaking for Participants in Belgium for a more detailed
description of the tax consequences of choosing to accept the Option.
Participant should also consult a personal tax advisor with respect to accepting
the Option and completing the additional forms.


Foreign Asset/Account Information. Belgian residents are required to report any
security or bank accounts (including brokerage accounts) opened and maintained
outside Belgium on his or her annual tax return. In a separate report, they must
provide the National Bank of Belgium with certain details regarding such foreign
accounts (including the account number, bank name, and country in which such
account was opened). The forms to complete this report are available on the
website of the National Bank of Belgium.
Stock Exchange Tax. A stock exchange tax applies to transactions executed by a
Belgian resident through a non-Belgian financial intermediary, such as a U.S.
broker. The stock exchange tax likely will apply when the Shares are sold.
Participant should consult with his or her personal tax advisor for additional
details on obligations with respect to the stock exchange tax.
Brokerage Account Tax. Participant may be subject to a brokerage account tax if
the average annual value of securities (including Shares acquired under the
Plan) held in a brokerage account exceeds certain thresholds. As the calculation
of this tax is complex, Participant should consult with their personal tax
advisor for more details.


Brazil


Compliance with Law. By accepting the Option, Participant acknowledges his or
her agreement to comply with applicable Brazilian laws and to pay any and all
applicable taxes associated with the Option and the sale of Shares acquired
under the Plan and the receipt of any dividends.
Labor Law Acknowledgement. By accepting the option, Participant agrees that
Participant is (i) making an investment decision, (ii) Shares will be issued to
Participant only if the vesting conditions are met and (iii) the value of the
underlying Shares is not fixed and may increase or decrease in value over the
vesting or exercise period without compensation to Participant.
Exchange Control Information. If Participant is resident or domiciled in Brazil,
Participant will be required to submit annually a declaration of assets and
rights held outside of Brazil to the Central Bank of Brazil if the aggregate
value of such assets and rights is equal to or greater than US$100,000. Assets
and rights that must be reported include Shares acquired under the Plan.
Tax on Financial Transactions (IOF). Repatriation of funds into Brazil and the
conversion between BRL and USD associated with such fund transfers may be
subject to the Tax on Financial Transactions. It is Participant’s responsibility
to comply with any applicable Tax on Financial Transactions arising from
Participant’s participation in the Plan. Participant should consult with his or
her personal tax advisor for additional details.




-4-

--------------------------------------------------------------------------------




Canada


Consent to Receive Information in English for Employees in Quebec
The parties acknowledge that it is their express wish that the Award Agreement,
as well as all documents, notices and legal proceeds entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.


Involuntary Termination Terms for Option 
In the event of involuntary termination of Participant’s employment (whether or
not in breach of local labor laws), Participant’s right to continued vesting or
to exercise the Option, if any, will terminate effective as of the date that is
the earlier of: (1) the date Participant’s status as a Service Provider is
terminated, (2) the date Participant receives notice of termination of service
from the Employer, or (3) the date the Participant is no longer actively
providing service, regardless of any notice period or period of pay in lieu of
such notice required under local law (e.g., active service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under Canadian laws or the terms of the Participant’s employment or
service agreement, if any); the Administrator shall have the exclusive
discretion to determine when the Participant is no longer actively providing
service for purposes of the Option grant (including whether Participant may
still be considered to be a Service Provider while on a leave of absence).


Data Privacy Notice and Consent
This section supplements the “Data Privacy” section of the Terms and Conditions
of Stock Option Grant:


Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Participant further authorizes the Company and any Parent or Subsidiary or
designated broker and the administrator of the Plan to disclose and discuss the
Plan with their advisors. Participant further authorizes the Company and any
Parent or Subsidiary to record such information and to keep such information in
Participant’s file.


Chile


Securities Law Information. The Option grant constitutes a private offering of
securities in Chile effective as of the grant date. This offer of the Option is
made subject to general ruling n° 336 of the Chilean Commission for the
Financial Market (“CMF”). The offer refers to securities not registered at the
securities registry or at the foreign securities registry of the CMF, and,
therefore, such securities are not subject to oversight of the CMF. Given that
the Options are not registered in Chile, the Company is not required to provide
public information about the Option or the Shares in Chile. Unless the Option
and/or the Shares are registered with the CMF, a public offering of such
securities cannot be made in Chile.
La concesión de la Opción constituye una oferta privada de valores en Chile y se
inicia en la fecha de la oferta. Esta oferta de la Opción se acoge a las
disposiciones de la Norma de Carácter General Nº


-5-

--------------------------------------------------------------------------------




336 (“NCG 336”) de la Comision para el Mercado Financiero de Chile (“CMF”). 
Esta oferta versa sobre valores no inscritos en el Registro de Valores o en el
Registro de Valores Extranjeros que lleva la CMF, por lo que tales valores no
están sujetos a la fiscalización de ésta. Por tratarse de valores no inscritos
en Chile no existe la obligación por parte de la Compañía de entregar en Chile
información pública respecto de los mismos. Estos valores no podrán ser objeto
de oferta pública en Chile mientras no sean inscritos en el Registro de Valores
correspondiente.
Exchange Control and Tax Information. Participant is not required to repatriate
proceeds obtained from the sale of Shares or from dividends to Chile; however,
if Participant decides to repatriate proceeds from the sale of Shares and/or
dividends and the amount of the proceeds to be repatriated exceeds US$10,000,
Participant acknowledges that he or she must effect such repatriation through
the Formal Exchange Market (i.e., a commercial bank or registered foreign
exchange office).
Further, if the value of Participant’s aggregate investments held outside of
Chile exceed US$5,000,000 (including the value of Shares acquired under the
Plan), Participant must report the status of such investments annually to the
Central Bank using Annex 3.1 of Chapter XII of the Foreign Exchange Regulations.
Foreign Asset/Account Reporting Information. The Chilean Internal Revenue
Service (the “CIRS”) requires all taxpayers to provide information annually
regarding (i) the results of investments held abroad and (ii) any taxes paid
abroad which taxpayers will use as a credit against Chilean income tax. The
sworn statements disclosing this information (or Formularios) must be submitted
electronically through the CIRS website, www.sii.cl, using Form 1929, which is
due on June 30 each year.


China


The following provisions will apply to Participants who are subject to PRC
exchange control restrictions, as determined by the Company in its sole
discretion:


Method of Payment. Notwithstanding any provision to the contrary in the Terms
and Conditions of Stock Option Grant, due to stringent exchange controls and
securities restrictions in China, when Participant exercises the Option,
Participant must use a “cashless sell-all” exercise pursuant to which he or she
delivers irrevocable instructions to the broker to sell all Shares to which
Participant is entitled at exercise and remit the proceeds from sale less any
Tax-Related Items and brokerage fees to Participant in cash. The Company
reserves the right to provide Participant with additional methods of paying the
Exercise Price depending upon the development of local laws.


Exchange Control Information for Participants who are Chinese Nationals.
Participant understands and agrees that, to facilitate compliance with exchange
control laws in China, Participant may be required to immediately repatriate to
China the cash proceeds from the sale of any Shares acquired at and any
dividends received. Participant further understands that, under local law, such
repatriation of the cash proceeds may need to be effectuated through a special
exchange control account established by the Company or any Parent or Subsidiary,
and Participant hereby consents and agrees that the proceeds from the sale of
Shares acquired under the Plan and any dividends received in relation to the
Shares may be transferred to such special account prior to being delivered to
Participant.
The proceeds may be paid to Participant in U.S. dollars or local currency at the
Company’s discretion. In the event the proceeds are paid to Participant in U.S.
dollars, Participant understands that Participant


-6-

--------------------------------------------------------------------------------




will be required to set up a U.S. dollar bank account in China and provide the
bank account details to the Employer and/or the Company so that the proceeds may
be deposited into this account.
Participant agrees to bear any currency fluctuation risk between the time the
Shares are sold or dividends or Dividend Equivalents are paid and the time the
proceeds are distributed to Participant through any such special account.
Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.




Colombia


Exchange Control Information. Participant is responsible for complying with any
and all Colombian foreign exchange restrictions, approvals and reporting
requirements in connection with the Option and any Shares acquired or funds
received under the Plan. This may include reporting obligations to the Central
Bank (Banco de la República). If applicable, Participant will be required to
register the investment in Shares with the Central Bank, regardless of the value
of the investment. Participant should consult with his or her legal advisor
regarding any obligations in connection with this reporting requirement.


Costa Rica


There are no country-specific provisions.


Czech Republic


Exchange Control Information. The Czech National Bank (“CNB”) may require
Participant to fulfill certain notification duties in relation to the opening
and maintenance of a foreign account. In addition, Participant may need to
report the following even in the absence of a request from the CNB: foreign
direct investments with a value of CZK 2,500,000 or more in the aggregate or
other foreign financial assets with a value of CZK 200,000,000 or more.


Because exchange control regulations change frequently and without notice,
Participant should consult his or her personal legal advisor prior to the sale
of Shares to ensure compliance with current regulations. It is Participant’s
responsibility to comply with Czech exchange control laws, and neither the
Company nor any Parent or Subsidiary will be liable for any resulting fines or
penalties.


Egypt


Exchange Control Information. If Participant transfers funds into Egypt in
connection with the sale of Shares or the receipt of dividends, Participant may
be required to do so through a registered bank in Egypt.


Finland


There are no country-specific provisions.




-7-

--------------------------------------------------------------------------------




France


French Language Provision. By accepting the Award Agreement providing for the
terms and conditions of Participant’s grant, Participant confirms having read
and understood the documents relating to this grant (the Plan and the Award
Agreement) which were provided in English language. Participant accepts the
terms of those documents accordingly.
En acceptant le Contrat d’Attribution décrivant les termes et conditions de
l’attribution, le participant confirme ainsi avoir lu et compris les documents
relatifs à cette attribution (le Plan U.S. et le Contrat d’Attribution) qui ont
été communiqués en langue anglaise. Le participant accepte les termes en
connaissance de cause.
Tax Information. The Option is not intended to be French tax-qualified.
Foreign Asset/Account Reporting Information. If Participant retains Shares
acquired under the Plan outside of France or maintains a foreign bank account,
Participant is required to report such to the French tax authorities when filing
Participant’s annual tax return. Additional monthly reporting obligations may
apply if Participant’s foreign account balances exceed €1,000,000.


Germany


Exchange Control Information. Cross-border payments in excess of €12,500 in
connection with the sale of securities (including Shares acquired under the
Plan) or the receipt of any dividends must be reported monthly to the German
Federal Bank. The report must be made by the 5th day of the month following the
month in which the payment was received and must be filed electronically. The
form of report (“Allgemeine Meldeportal Statistik”) can be accessed via the
Bundesbank’s website (www.bundesbank.de) and is available in both German and
English. Participant is responsible for satisfying the reporting obligation.
Foreign Asset / Account Reporting. German residents holding Shares exceeding 1%
of the Company’s total share capital, must notify their local tax office of the
acquisition of Shares if the acquisition costs for all Shares held exceeds
€150,000 or if the resident holds 10% or more in the Company’s total shares of
common stock.


Hong Kong


WARNING: The Option and the Shares issued upon exercise do not constitute a
public offering of securities under Hong Kong law and are available only to
Service Providers of the Company or its Parent, Subsidiaries and Affiliates. The
Award Agreement, including this Appendix, the Plan and other incidental
communication materials have not been prepared in accordance with and are not
intended to constitute a “prospectus” for a public offering of securities under
the applicable securities legislation in Hong Kong. In addition, the documents
have not been reviewed by any regulatory authority in Hong Kong. The Option is
intended only for the personal use of each eligible Service Provider of the
Employer, the Company or any Parent, Subsidiary or Affiliate and may not be
distributed to any other person. If Participant is in any doubt about any of the
contents of the Award Agreement, including this Appendix, or the Plan,
Participant should obtain independent professional advice.




-8-

--------------------------------------------------------------------------------




Sale of Shares. If the Option vests within six months of the Date of Grant,
Participant agrees that he or she will not exercise the Option and sell the
Shares acquired prior to the six-month anniversary of the Date of Grant.




India


Method of Payment. Notwithstanding any provision in the Terms and Conditions of
Stock Option Grant, due to exchange control laws that are currently in effect in
India, Participant will not be permitted to engage in a “sell to cover” exercise
whereby a portion of Shares are sold to cover the Exercise Price, any
Tax-Related Items and brokerage fees, and the proceeds are settled in Shares.


Exchange Control Information. Participant must repatriate any cash dividends
paid on Shares within one-hundred eighty (180) days and all proceeds received
from the sale of Shares to India within ninety (90) days of receipt. Participant
must obtain evidence of the repatriation of funds in the form of a foreign
inward remittance certificate (the “FIRC”) from the bank where Participant
deposited the foreign currency. Participant must retain the FIRC in
Participant’s records to present to the Reserve Bank of India or Participant’s
Employer in the event that proof of repatriation is requested.


Foreign Asset/Account Reporting Information. Participant is required to declare
his or her foreign bank accounts and any foreign financial assets (including
Shares held outside India) in Participant’s annual tax return. It is
Participant’s responsibility to comply with this reporting obligation and
Participant should consult his or her personal advisor in this regard.


Indonesia


Method of Payment. Notwithstanding any provision in the Terms and Conditions of
Stock Option Grant, due to securities laws in Indonesia, when Participant
exercises the Option, Participant must use a “cashless sell-all” exercise
pursuant to which he or she delivers irrevocable instructions to the broker to
sell all Shares to which Participant is entitled at exercise and remit the
proceeds from sale, less any Tax-Related Items and brokerage fees, to
Participant in cash. Participant will not be permitted to receive and hold any
Shares in connection with the exercise of the Option. The Company reserves the
right to provide Participant with additional methods of paying the aggregate
Exercise Price depending upon development of local laws.


Exchange Control Information. If Participant remits funds into Indonesia (e.g.,
proceeds from the cashless exercise of the Option), the Indonesian Bank through
which the transaction is made will submit a report on the transaction to the
Bank of Indonesia for statistical reporting purposes. For transactions of
US$10,000 or more, a description of the transaction must be included in the
report. Although the bank through which the transaction is made is required to
make the report, Participant must complete a “Transfer Report Form.” The
Transfer Report Form should be provided to Participant by the bank through which
the transaction is made.


Ireland


Director Notification Obligation. If Participant is a director, shadow director
or secretary of an Irish Parent or Subsidiary, and holds 1% or more of the share
capital of the Company, Participant must notify


-9-

--------------------------------------------------------------------------------




the Irish Parent or Subsidiary in writing within five business days of receiving
or disposing of an interest in the Company (e.g., the Option, Shares, etc.), or
within five business days of becoming aware of the event giving rise to the
notification requirement or within five days of becoming a director or secretary
if such an interest exists at the time. This notification requirement also
applies with respect to the interests of a spouse or children under the age of
18 (whose interests will be attributed to the director, shadow director or
secretary).


Israel
The Following Provisions Apply if Participant is Located in Israel on the Date
of Grant
Trust Arrangement. Participant understands and agrees that the Option is offered
subject to and in accordance with the terms of the Plan, the sub-plan to the
Plan for Israel (the “Israeli Sub-Plan”), the Trust Agreement (the “Trust
Agreement”) between the Company and the Company’s trustee appointed by the
Company or its subsidiary or affiliate in Israel, ESOP Trust Company (the
“Trustee”), and the Award Agreement. In the event of any inconsistencies between
the Israeli Sub-Plan, the Award Agreement and/or the Plan, the Israeli Sub-Plan
will govern the Option granted to Participants in Israel.


Written Acceptance. If Participant has not already executed a Section 102
Capital Gains Award confirmation letter (“Confirmation Letter”) in connection
with grants made under the Israeli Sub-Plan to the Plan, Participant must print,
sign and deliver a signed copy of the Confirmation Letter within forty five (45)
days of the Date of Grant. If Participant does not submit the signed
Confirmation Letter within forty five (45) days of the Date of Grant, the Option
may not qualify for preferential tax treatment.


Nature of Grant. The following provision supplements Section 8 of the Award
Agreement:


The Option is intended to be 102 Capital Gains Track Grant that qualify for the
102 Capital Gains Track tax treatment. Notwithstanding the foregoing, by
accepting the Option, Participant acknowledges that the Company cannot guarantee
or represent that the 102 Capital Gains Track tax treatment will apply to the
Option.


By accepting the Option, Participant: (a) acknowledges receipt of and represents
that Participant has read and is familiar with the Plan, the Israeli Sub-Plan,
and the Award Agreement; (b) accepts the Option subject to all of the terms and
conditions of this Award Agreement, the Plan and the Israeli Sub-Plan; and (c)
agrees that the Option will be issued to and deposited with the Trustee and
shall be held in trust for Participant’s benefit as required by the ITO, the
Rules and any approval by the Israeli Tax Authority (“ITA”) pursuant to the
terms of the ITO, the Rules and the Trust Agreement. Furthermore, by accepting
the Option, Participant confirms that he or she is familiar with the terms and
provisions of Section 102 of the ITO, particularly the Capital Gains Track
described in subsection (b)(2) and (b)(3) thereof, and agrees that he or she
will not require the Trustee to release the Option or Shares to him or her, or
to sell the Option or Shares to a third party, during the Required Holding
Period, unless permitted to do so by the ITO or the Rules.


Tax Obligations The following provision supplements Section 6 of the Award
Agreement:


Participant agrees that he or she shall not be liable for the Employer’s
component of payments to the National Insurance Institute unless and to the
extent such payments by the Employer are a result of


-10-

--------------------------------------------------------------------------------




Participant’s election to sell the Shares before the end of the Required Holding
Period (if allowed by the ITO and the Rules).


If the Option vests during the Required Holding Period, the Shares issued upon
the exercise of such Option shall be issued to and deposited with, or under the
supervision of, the Trustee for the benefit of Participant and shall be held in
trust as required by the ITO, the Rules and any approval by the ITA. In the
event that such vesting occurs after the end of the Required Holding Period, the
Shares issued upon the exercise of the Option shall either: (i) be issued to and
deposited with, or under the supervision of, the Trustee; or (ii) be transferred
to Participant directly upon Participant’s request, provided that Participant
first complies with his or her obligations with respect to Tax-Related Items. In
the event that Participant elects to have the Shares transferred to Participant
without selling such Shares, Participant shall become liable to pay taxes
immediately in accordance with the provisions of the ITO and Section 6 of the
Award Agreement, as supplemented by this Exhibit B.


Capitalized terms are defined in the Israeli Sub-Plan if not defined in this
Exhibit B.


Cashless Exercise Restriction Upon Transfer of Jurisdiction. Participants
transferring into Israel after the Date of Grant may be required to use a
“cashless sell-all” exercise in order to comply with local tax withholding
requirements to which he or she delivers irrevocable instructions to the broker
to sell all Shares to which Participant is entitled at exercise and remit the
proceeds from sale, less any Tax-Related Items and brokerage fees, to
Participant in cash. In this case, Participant will not be permitted to receive
and hold any Shares in connection with the exercise of the Option.
 


-11-

--------------------------------------------------------------------------------




[Fortinet, Inc. Letterhead]


Confirmation Letter - 102 Capital Gains Awards




I undertake and confirm the following (and such undertaking is deemed
incorporated into any documents signed by me in connection with the grant of
such Awards) with respect to any award of options, Restricted Stock Units or
other equity-based grants that have been granted to me previously and/or as
shall be granted to me in the future by Fortinet, Inc. (the “Company”), whether
under the Company’s 2009 Equity Incentive Plan or other plans maintained by the
Company, pursuant to the Capital Gain Track under Section 102(b)(2) or l02(b)(3)
of the Israeli Income Tax Ordinance and any regulations and rules promulgated
thereunder (“Section 102” and “Awards”, respectively).
1.
I understand and accept the provisions of Section 102 in general, and the tax
arrangement under the Capital Gain Track in particular, and its tax
consequences, as they apply to the Awards;

2.
I agree that the Awards and any shares or rights that may be issued upon
exercise of the Awards (or otherwise in relation to the Awards), will be held by
a trustee appointed pursuant to Section l02 (the “Trustee’’) for at least the
duration of the Holding Period, as defined in Section 102, and I hereby confirm
that I shall not release from trust and/or sell such Awards, shares or rights,
before the end of the Holding Period. I understand that any release of such
Awards, shares or rights from trust, or any sale of any of them prior to the
termination of the Holding Period, will result in taxation at marginal tax
rates, in addition to deductions of appropriate social security, health tax
contributions or other compulsory payments;

3.
I understand that the grant of the Awards is subject to the receipt of all
required approvals from the Israeli Tax Authority and compliance with the
requirements of Section 102. Accordingly, to the extent that for whatever reason
the Awards and underlying shares of common stock shall not be subject to the
Capital Gains Route, I shall bear and pay any and all taxes and any other
compulsory payments applicable to the grant, exercise, sale or other disposition
of Awards or shares.

4.
I agree to be bound by the provisions of the Company’s trust agreement with the
Trustee, ESOP Management and Trust Services Ltd., which holds the Awards for my
benefit.

5.
I hereby confirm that I have: (i) read and understand this letter; (ii) received
all the clarifications and explanations that I have requested; and (iii) had the
opportunity to consult with my advisors before signing this confirmation letter.

6.
I hereby confirm that, in addition to my confirmation and agreement hereunder,
the acceptance or settlement of any such Awards shall be deemed as irrevocable
confirmation of my acknowledgements and undertakings herein with respect to such
specific Award.

7.
I declare that I am a resident of the state of Israel for tax purposes and
agrees to notify the Company upon any change in the residence address and
acknowledges that if I cease to be an Israeli resident or if my engagement with
the Company or any affiliate is terminated, the Awards and underlying



-12-

--------------------------------------------------------------------------------




shares of common stock shall remain subject to Section 102, the trust agreement
and the applicable equity plan and grant document.
8.
I understand that this is a one-time Confirmation Letter, and that until Company
will determine otherwise, this Confirmation Letter will apply to all future
grants of Awards. I hereby confirm that by accepting this Confirmation Letter, I
will be deemed to have elected to accept the terms and conditions herein in
respect of any such future grant of Awards.





Sincerely,


[Company Signature]








Confirmation:


Name of Employee:_______________________________


ID: ____________________________________________


Signature:_______________________________________








-13-

--------------------------------------------------------------------------------




Italy


Method of Payment. Notwithstanding any provision in the Terms and Conditions of
Stock Option Agreement, due to securities restrictions in Italy, when
Participant exercises the Option, Participant must use a “cashless sell-all”
exercise pursuant to which he or she delivers irrevocable instructions to the
broker to sell all Shares to which Participant is entitled at exercise and remit
the proceeds from sale, less any Tax-Related Items and brokerage fees, to
Participant in cash. Participant will not be permitted to receive and hold any
Shares in connection with the exercise of the Option. The Company reserves the
right to provide Participant with additional methods of paying the aggregate
Exercise Price depending upon development of local laws.


Acknowledgement
Participant acknowledges that he or she has read and specifically and expressly
approves the following sections of the Terms and Conditions of Stock Option
Grant: Responsibility for Taxes, Nature of Grant, and Governing Law and Venue,
Language, Electronic Delivery, Agreement Severable, Imposition of Other
Requirements. In addition, Participant acknowledges that he or she has read and
specifically and expressly approves the Data Privacy paragraphs above.


Foreign Asset/Account Reporting Information. Italian residents who, during the
fiscal year, hold investments abroad or foreign financial assets (e.g., cash,
Shares, Options) which may generate income taxable in Italy are required to
report such on their annual tax returns (UNICO Form, RW Schedule) or on a
special form if no tax return is due. The same reporting obligations apply to
Italian residents who, even if they do not directly hold investments abroad or
foreign financial assets (e.g., cash, Shares, Options), are beneficial owners of
the investment pursuant to Italian money laundering provisions.
Tax on Foreign Financial Assets. A tax on the value of financial assets held
outside of Italy by individuals resident in Italy will be due. The taxable
amount will be the fair market value of the financial assets (including Shares)
assessed at the end of each calendar year.


Japan
Exchange Control Information. If Participant acquires Shares valued at more than
¥100,000,000 in a single transaction, Participant must file a Securities
Acquisition Report with the Ministry of Finance through the Bank of Japan within
20 days of the purchase of the shares.


In addition, Japanese residents are required to report, in a Payment Report,
details of any assets (including any Shares) held outside of Japan as of
December 31 each year, to the extent such assets have a total net fair market
value exceeding ¥50,000,000. Such report will be due by March 15 of the
following year. Participant is advised to consult with his or her personal tax
advisor as to whether the reporting obligation applies to Participant and
whether Participant will be required to report details of any Options or Shares
that Participant holds.


A Payment Report is required independently from a Securities Acquisition Report.
Therefore, if the total amount that Participant pays upon a one-time transaction
for exercising the Option and purchasing shares exceeds ¥100,000,000, then
Participant must file both a Payment Report and a Securities Acquisition Report.


-14-

--------------------------------------------------------------------------------




Korea
Exchange Control Information. If Participant remits funds out of Korea to pay
the Exercise Price at exercise of the Option, such remittance must be
“confirmed” by a foreign exchange bank in Korea. This is an automatic procedure,
i.e., the bank does not need to “approve” the remittance, and it should take no
more than a single day to process. The following supporting documents evidencing
the nature of the remittance may need to be submitted to the bank together with
the confirmation application: (i) the Notice of Grant and Award Agreement; (ii)
the Plan; (iii) a document evidencing the type of shares to be acquired and the
amount (e.g., the award certificate); and (iv) Participant’s certificate of
employment. This confirmation is not necessary for cashless exercises because no
funds are remitted out of Korea.


Foreign Asset/Account Reporting Information. Korean residents must declare all
foreign financial accounts (e.g., non-Korean bank accounts, brokerage accounts
holding shares) to the Korean tax authority and file a report with respect to
such accounts if the value of such accounts exceeds KRW 500 million (or an
equivalent amount in foreign currency). Participant should consult with his or
her personal tax advisor to determine how to value Participant’s foreign
accounts for purposes of this reporting requirement and whether Participant is
required to file a report with respect to such accounts.


Malaysia


Director Notification Requirements. If Participant is a director of a Malaysian
Parent or Subsidiary, Participant is subject to certain notification
requirements under the Malaysian Companies Act. Among these requirements is an
obligation to notify the Company’s Malaysian Parent or Subsidiary in writing
when Participant receive or dispose of an interest (e.g., Options or Shares) in
the Company or any related company. This notification must be made within 14
days of receiving or disposing of any interest in the Company or any related
company.


Mexico


Labor Law Policy and Acknowledgment. In accepting the grant of the Option,
Participant expressly recognizes that Fortinet, Inc., with registered offices at
1090 Kifer Road, Sunnyvale, CA 94086, U.S.A, is solely responsible for the
administration of the Plan and that Participant’s participation in the Plan and
acquisition of Shares do not constitute an employment relationship between
Participant and Fortinet, Inc. since Participant is participating in the Plan on
a wholly commercial basis and his or her sole Employer is Fortinet, Inc.,
located at Rodriguez Saro #615, Col. Del Valle, C.P. 03100, Mexico DF. Based on
the foregoing, Participant expressly recognizes that the Plan and the benefits
that he or she may derive from participating in the Plan do not establish any
rights between Participant and the Employer, Fortinet, Inc., and do not form
part of the employment conditions and/or benefits provided by Fortinet, Inc.,
and any modification of the Plan or its termination shall not constitute a
change or impairment of the terms and conditions of Participant’s employment.


Participant further understands that his or her participation in the Plan is as
a result of a unilateral and discretionary decision of Fortinet, Inc.;
therefore, Fortinet, Inc. reserves the absolute right to amend and/or
discontinue Participant’s participation at any time without any liability to
Participant.




-15-

--------------------------------------------------------------------------------




Finally, Participant hereby declares that he or she does not reserve to himself
or herself any action or right to bring any claim against Fortinet, Inc. for any
compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and Participant therefore grants a full and broad
release to Fortinet, Inc., its affiliates, branches, representation offices, its
shareholders, officers, agents, or legal representatives with respect to any
claim that may arise.


Política Laboral y Reconocimiento/Aceptación
Al aceptar el otorgamiento de la Opción de Compra de Acciones, el Participante
expresamente reconoce que Fortinet, Inc., con domicilio registrado ubicado en
Sunnyvale, CA, U.S.A., es la única responsable por la administración del Plan y
que la participación del Participante en el Plan y en su caso la adquisición de
las Opciones de Compra de Acciones o Acciones no constituyen ni podrán
interpretarse como una relación de trabajo entre el Participante y Fortinet,
Inc., ya que el Participante participa en el Plan en un marco totalmente
comercial y su único Patrón lo es Fortinet, Inc. con domicilio en Rodriguez Saro
#615, Col. Del Valle, C.P. 03100, México DF, México. Derivado de lo anterior, el
Participante expresamente reconoce que el Plan y los beneficios que pudieran
derivar de la participación en el Plan no establecen derecho alguno entre el
Participante y el Patrón, Fortinet, Inc. y no forma parte de las condiciones de
trabajo y/o las prestaciones otorgadas por Fortinet, Inc. y que cualquier
modificación al Plan o su terminación no constituye un cambio o impedimento de
los términos y condiciones de la relación de trabajo del Participante.


Asimismo, el Participante reconoce que su participación en el Plan es resultado
de una decisión unilateral y discrecional de Fortinet, Inc.; por lo tanto,
Fortinet, Inc. se reserva el absoluto derecho de modificar y/o terminar la
participación del Participante en cualquier momento y sin responsabilidad alguna
frente el Participante.


Finalmente, el Participante por este medio declara que no se reserve derecho o
acción alguna que ejercitar en contra de Fortinet, Inc. por cualquier
compensación o daño en relación con las disposiciones del Plan o de los
beneficios derivados del Plan y por lo tanto, el Participante otorga el más
amplio finiquito que en derecho proceda a Fortinet, Inc., sus afiliadas,
subsidiarias, oficinas de representación, sus accionistas, funcionarios, agentes
o representantes legales en relación con cualquier demanda que pudiera surgir.


Netherlands


There are no country-specific provisions.


New Zealand


Securities Law Information


WARNING


This is an offer of options over Shares which, if vested, will entitle
Participant to acquire Shares in accordance with the terms of the Award
Agreement and the Plan. Shares, if issued, will give Participant a stake in the
ownership of the Company. Participant may receive a return if dividends are
paid.




-16-

--------------------------------------------------------------------------------




If the Company runs into financial difficulties and is wound up, Participant
will be paid only after all creditors have been paid. Participant may lose some
or all of his or her investment, if any.


New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision. The usual rules do not apply to
this offer because it is made under an employee share scheme. As a result,
Participant may not be given all the information usually required. The
Participant will also have fewer other legal protections for this investment.
The Participant should ask questions, read all documents carefully, and seek
independent financial advice before committing him or herself.


Shares are quoted on the Nasdaq Global Select Market (“Nasdaq”). This means
Participant may be able to sell them on the Nasdaq if there are interested
buyers. Participant may get less than he or she invested. The price will depend
on the demand for the Shares.


For information on risk factors impacting the Company’s business that may affect
the value of the shares of Common Stock, you should refer to the risk factors
discussion in the Company’s Annual Report on Form 10-K and Quarterly Reports on
Form 10-Q, which are filed with the U.S. Securities and Exchange Commission and
are available online at www.sec.gov, as well as on the Company’s “Investor
Relations” website at http://investor.fortinet.com/.


Norway


No country-specific provisions.


Peru


Labor Law Acknowledgment. By accepting the Option, Participant acknowledges that
the Option is being granted ex gratia with the purpose of rewarding Participant.


Securities Law Information. The Option offer is considered a private offering in
Peru; therefore, it is not subject to registration in Peru.


Poland


Exchange Control Information. Participant acknowledges that any transfer of
funds in excess of PLN15,000 into or out of Poland must be affected through a
bank account in Poland. Participant understands that they are required to store
all documents connected with any foreign exchange transactions they engage in
for a period of five years, as measured from the end of the year in which such
transaction occurred.


-17-

--------------------------------------------------------------------------------




Foreign Asset/Account Reporting Information. If Participant maintains bank or
brokerage accounts holding cash and foreign securities (including Shares)
outside of Poland, Participant will be required to report information to the
National Bank of Poland on transactions and balances in such accounts if the
value of such cash and securities exceeds PLN 7 million. If required, such
reports must be filed on special forms available on the website of the National
Bank of Poland. Participant should consult with his or her legal advisor to
determine whether Participant will be required to submit reports to the National
Bank of Poland.


Portugal
Language Consent
Participant hereby expressly declares that he or she has full knowledge of the
English language and has read, understood and fully accepted and agreed with the
terms and conditions established in the Plan and the Award Agreement.
O Participante pelo presente declara expressamente que tem pleno conhecimento da
língua inglesa e que leu, compreendeu e livremente aceitou e concordou com os
termos e condições estabelecidas no Plano e no Acordo de Atribuição.
Exchange Control Information
If Participant acquires Shares under the Plan and does not hold the Shares with
a Portuguese financial intermediary, he or she may need to file a report with
the Portuguese Central Bank. If the Shares are held by a Portuguese financial
intermediary, it will file the report for Participant. It is Participant’s
responsibility to comply with any applicable exchange control laws.




Puerto Rico


No country-specific provisions.


Romania


Exchange Control Information. If Participant deposits the proceeds from the sale
of Shares issued to him or her at vesting and settlement of the Shares or any
dividends paid on such Shares in a bank account in Romania, Participant may be
required to provide the Romanian bank with appropriate documentation explaining
the source of the funds.
Participant should consult his or her personal advisor to determine whether
Participant will be required to submit such documentation to the Romanian bank.


Russia


U.S. Transaction. The Plan, the Award Agreement, including this Exhibit B, and
all other materials Participant may receive regarding Participant’s
participation in the Plan or the Option grant do not constitute advertising or
an offering of securities in Russia. The issuance of Shares acquired at exercise


-18-

--------------------------------------------------------------------------------




has not and will not be registered in Russia; therefore, such Shares may not be
offered or placed in public circulation in Russia.


In no event will Shares acquired at vesting be delivered to Participant in
Russia; all Shares will be maintained on Participant’s behalf in the United
States.
Participant is not permitted to sell Shares acquired at vesting directly to a
Russian legal entity or resident.


Depending on the development of local regulatory requirements, the Company
reserves the right to require a casheless sell all or impose other restrictions
on the exercise of the Option.


Securities Law Information
Participant acknowledges that the Award Agreement, the Terms and Conditions of
Stock Option Grant, the Plan and all other materials that Participant may
receive regarding participation in the Plan and the grant of the Option itself
do not constitute advertisement regarding or an offering of securities in
Russia. Absent an express requirement under applicable Russian law, the issuance
of Shares at exercise of the Option has not and will not be registered in
Russia. Therefore, the Shares described in any Plan-related documentation may
not be used for offering or public circulation in Russia.


Data Privacy. This notification supplements Section 11 of the Award Agreement:
Participant understands and agrees that, if required by the Company, he or she
must complete and return a Consent to Processing of Personal Data (the
“Consent”) form to the Company. Further, Participant understands and agrees that
if Participant does not complete and return a Consent form to the Company, the
Company will not be able to grant options to Participant or other awards or
administer or maintain such awards. Therefore, Participant understands that
refusing to complete a Consent form or withdrawing his or her consent may affect
Participant’s ability to participate in the Plan.
Exchange Control Information. Russian residents should contact their personal
advisor regarding their obligations resulting from their participation in the
Plan as significant penalties may apply in the case of non-compliance with
exchange control requirements and because such exchange control requirements may
change.
Foreign Asset/Account Reporting Information. Russian residents will be required
to notify the Russian tax authorities within one month of opening or closing a
foreign bank account or of changing any account details. Russian residents are
also required to file with the Russian tax authorities reports of the
transactions in their foreign bank accounts. Participant should consult with his
or her personal tax advisor for additional information about these reporting
obligations.
Anti-Corruption Information. Anti-corruption laws prohibit certain public
servants, their spouses and their dependent children from owning any foreign
source financial instruments (e.g., shares of foreign companies such as the
Company). Accordingly, Participant should inform the Company if he or she is
covered by these laws because Participant should not hold Shares acquired under
the Plan.
Labor Law Information. If Participant continues to hold Shares acquired at
vesting of the RSUs after an involuntary termination of status as a Service
Provider, Participant may not be eligible to receive unemployment benefits in
Russia.




-19-

--------------------------------------------------------------------------------




Singapore


Sale Restriction. Participant agrees that any Shares acquired pursuant to the
Option will not be offered for sale in Singapore prior to the six-month
anniversary of the Date of Grant unless such sale or offer is made pursuant to
the exemptions under Part XIII Division (1) Subdivision (4) (other than section
280) of the Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”).
Securities Law Information. The Option grant is being made to Participant in
reliance on the “Qualifying Person” exemption of the SFA under which it is
exempt from the prospectus and registration requirements and is not made with a
view to the underlying Shares being subsequently offered for sale to any other
party. The Plan has not been and will not be lodged or registered as a
prospectus with the Monetary Authority of Singapore.
Chief Executive Officer and Director Notification Obligation. If Participant is
the Chief Executive Office (“CEO”) or a director, associate director or shadow
director of a Singapore Parent, Subsidiary or Affiliate, Participant understands
that Participant is subject to certain notification requirements under the
Singapore Companies Act. Participant acknowledges that Participant must notify
the Singapore Parent, Subsidiary or Affiliate in writing of an interest (e.g.,
Option, Shares, etc.) in the Company or any Parent or Subsidiary within two (2)
business days of (i) its acquisition or disposal, (ii) any change in previously
disclosed interest (e.g., when Shares acquired at vesting are sold), or
(iii) becoming the CEO and/or a director, if Participant holds such an interest
at the time.


South Africa


Method of Payment
Notwithstanding any provision in the Terms and Conditions of Stock Option
Agreement, due to exchange control restrictions in South Africa, when
Participant exercises the Option, Participant must use a “cashless sell-all”
exercise pursuant to which he or she delivers irrevocable instructions to the
broker to sell all Shares to which Participant is entitled at exercise and remit
the proceeds from sale, less any Tax-Related Items and brokerage fees, to
Participant in cash. Participant will not be permitted to receive and hold any
Shares in connection with the exercise of the Option. The Company reserves the
right to provide Participant with additional methods of paying the aggregate
Exercise Price depending upon development of local laws.


Responsibility for Taxes
This section supplements the “Responsibility for Taxes” section of the Terms and
Conditions of Stock Option Grant:


In accepting the Option, Participant agrees to notify the Employer of the amount
of any gain realized upon exercise of the Option. If Participant fails to advise
the Employer of the gain realized upon exercise, he or she may be liable for a
fine. Participant will be responsible for paying any difference between the
actual tax liability and the amount withheld.


Exchange Control Information
Participant may be required to obtain exchange control approval prior to
exercising the Option. Participant is solely responsible for complying with
applicable South African exchange control regulations. Since the exchange
control regulations change frequently and without notice, the Participant should
consult his or her legal advisor prior to the exercise of the Option or sale of
Shares


-20-

--------------------------------------------------------------------------------




acquired at exercise to ensure compliance with current regulations. Neither the
Company nor the Employer will be liable for any fines or penalties resulting
from failure to comply with applicable laws.


Spain


Labor Law Acknowledgment
This section supplements the “Nature of Grant” section of the Terms and
Conditions of Stock Option Grant:


In accepting the Option, Participant acknowledges that he or she consents to
participation in the Plan and has received a copy of the Plan.


Participant understands that the Company has unilaterally, gratuitously, and
discretionally decided to grant options under the Plan to individuals who may be
employees of the Company or its Subsidiaries throughout the world. The decision
is a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
any of its Subsidiaries on an ongoing basis. Consequently, Participant
understands that the Option is granted on the assumption and condition that the
Option or the Shares acquired upon exercise shall not become a part of any
employment contract (either with the Company or any of its Subsidiaries) and
shall not be considered a mandatory benefit, salary for any purposes (including
severance compensation), or any other right whatsoever. In addition, Participant
understands that this grant would not be made to Participant but for the
assumptions and conditions referred to above; thus, Participant acknowledges and
freely accepts that should any or all of the assumptions be mistaken or should
any of the conditions not be met for any reason, then any grant of options shall
be null and void.


Securities Law Information. The Option does not qualify under Spanish Law as
securities. No “offer to the public,” as defined under Spanish Law, has taken
place or will take place in the Spanish territory. Neither the Plan nor the
Award Agreement have been registered with the Comisión Nacronal del Mercado de
Valores and do not constitute a public offering prospectus.


Exchange Control Information. Participant must declare the acquisition of Shares
to the Spanish Dirección General de Comercio e Inversiones (the “DGCI”), the
Bureau for Commerce and Investments, which is a department of the Ministry of
Economy and Competitiveness. Participant must also declare ownership of any
Shares by filing a Form D-6 with the Directorate of Foreign Transactions each
January while the Shares are owned. In addition, the sale of Shares must also be
declared on Form D-6 filed with the DGCI in January, unless the sale proceeds
exceed the applicable threshold (currently €1,502,530), in which case, the
filing is due within one month after the sale.
In addition, Participant is required to declare electronically to the Bank of
Spain any foreign accounts (including brokerage accounts held abroad), any
foreign instruments (including any Shares acquired under the Plan) and any
transactions with non-Spanish residents (including any payments of Shares made
to Participant by the Company) depending on the value of such accounts and
instruments and the amount of the transactions during the relevant year as of
December 31 of the relevant year.
Foreign Asset/Accounting Reporting Information. If Participant holds rights or
assets (e.g., Shares or cash held in a bank or brokerage account) outside of
Spain with a value in excess of €50,000 per type of right or asset (e.g.,
Shares, cash, etc.) as of December 31 each year, Participant is required to
report certain information regarding such rights and assets on tax form 720. 
After such rights and/or assets


-21-

--------------------------------------------------------------------------------




are initially reported, the reporting obligation will apply for subsequent years
only if the value of any previously-reported rights or assets increases by more
than €20,000.  The reporting must be completed by the March 31 each year. 


Sweden


No country-specific provisions.


Switzerland
Method of Payment. Notwithstanding any provision to the contrary in the Award
Agreement, due to restrictions in Switzerland, when Participant exercises the
Option, Participant must use a “cashless sell-all” exercise pursuant to which he
or she delivers irrevocable instructions to the broker to sell all Shares to
which Participant is entitled at exercise and remit the proceeds from sale, less
any Tax-Related Items and brokerage fees, to Participant in cash. The Company
reserves the right to provide Participant with additional methods of paying the
Exercise Price depending upon the development of local laws.


Securities Law Information. The Option offer is not intended to be publicly
offered in or from Switzerland. Because Option offer is considered a private
offering in Switzerland, it is not subject to registration in Switzerland.
Neither this document nor any other materials relating to the Option grant under
the Plan constitutes a prospectus as such term is understood pursuant to article
652a of the Swiss Code of Obligations, and neither this document nor any other
materials relating to the Option grant under the Plan may be publicly
distributed nor otherwise made publicly available in Switzerland. Further,
neither this document nor any other offering or marketing material relating to
the Option offering has been or will be filed with, approved, or supervised by
any Swiss regulatory authority (in particular, the Swiss Financial Market
Supervisory Authority (FINMA)).


Taiwan


Securities Law Information. This offer of the Option and the Shares to be issued
pursuant to the Plan is available only for employees of the Company and its
Subsidiaries. It is not a public offer of securities by a Taiwanese company;
therefore, it is exempt from registration in Taiwan.


Exchange Control Information. Participant may acquire foreign currency and remit
the same out of Taiwan, up to US$5 million per year without justification. When
remitting funds for the purchase of Shares pursuant to the Plan, such
remittances should be made through an authorized foreign exchange bank. In
addition, if Participant remits TWD$500,000 or more in a single transaction,
Participant must submit a Foreign Exchange Transaction Form to the remitting
bank. If the transaction amount is US$500,000 or more in a single transaction,
Participant may be required to provide supporting documentation to the
satisfaction of the remitting bank.


Data Privacy Acknowledgement. Participant acknowledges that he or she has read
and understands the terms regarding collection, processing and transfer of Data
contained in Section 11 of the Award Agreement and by participating in the Plan,
Participant agrees to such terms. In this regard, upon request of the Company or
the Employer, Participant agrees to provide an executed data privacy consent
form to the Employer or the Company (or any other agreements or consents that
may be required by the Employer or the Company) that the Company and/or the
Employer may deem necessary to obtain


-22-

--------------------------------------------------------------------------------




under the data privacy laws in Participant’s country, either now or in the
future. Participant understands that he or she will not be able to participate
in the Plan if Participant fails to execute any such consent or agreement.


Thailand


Exchange Control Information
It is Participant’s responsibility to comply with all exchange control
regulations in Thailand. If Participant exercises the Option with cash,
Participant may apply directly to a commercial bank in Thailand for approval to
remit up to US$1,000,000 per year for the purchase of Shares. If Participant
exercises the Option by way of a cashless method of exercise, no application to
a commercial bank is required. In addition, If the proceeds from the sale of
Shares or the receipt of dividends are equal to or greater than US$50,000 in a
single transaction, Participant must repatriate the proceeds to Thailand
immediately upon receipt and to convert the funds to Thai Baht or deposit the
proceeds in a foreign currency deposit account maintained by a bank in Thailand
within 360 days of remitting the proceeds to Thailand. In addition, Participant
must specifically report the inward remittance to the Bank of Thailand on a
Foreign Exchange Transaction Form.


If Participant does not comply with this obligation, Participant may be subject
to penalties assessed by the Bank of Thailand. Because exchange control
regulations change frequently and without notice, Participant should consult a
legal advisor before selling Shares to ensure compliance with current
regulations. It is Participant’s responsibility to comply with exchange control
laws in Thailand, and neither the Company nor any Parent or Subsidiary will be
liable for any fines or penalties resulting from Participant’s failure to comply
with applicable laws.


Turkey


Securities Law Information. Under Turkish law, Participant is not permitted to
sell Shares acquired under the Plan in Turkey. The Shares are currently traded
on the Nasdaq Global Select Market, which is located outside of Turkey, under
the ticker symbol “FTNT” and the Shares may be sold through this exchange.


Exchange Control Information. Exchange control regulations require Turkish
residents to purchase Shares through intermediary financial institutions that
are approved under the Capital Market Law (i.e., banks licensed in Turkey).
Therefore, if Participant uses cash to exercise the Option, the funds must be
remitted through a bank or other financial institution licensed in Turkey. A
wire transfer of funds by a Turkish bank will satisfy this requirement. This
requirement does not apply to cashless exercises, as no funds leave Turkey.
Participant likely will be required to engage a Turkish financial intermediary
to assist with the sale of Shares acquired under the Plan and may also need to
engage a Turkish financial intermediary with respect to the acquisition of such
Shares, although this is less certain. As Participant is solely responsible for
complying with the financial intermediary requirements and their application to
participation in the Plan is uncertain, Participant should consult his or her
personal legal advisor prior to the vesting of the Restricted Stock Units or any
sale of Shares to ensure compliance.


United Arab Emirates


-23-

--------------------------------------------------------------------------------




Securities Law Information. Participation in the Plan is being offered only to
selected Service Providers and is in the nature of providing equity incentives
to Service Providers in the United Arab Emirates. The Plan and the Award
Agreement are intended for distribution only to such Service Providers and must
not be delivered to, or relied on by, any other person. Prospective purchasers
of the securities offered should conduct their own due diligence on the
securities. If Participant does not understand the contents of the Plan and the
Award Agreement, Participant should consult an authorized financial adviser. The
Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any documents in connection with the Plan. Neither the
Ministry of Economy nor the Dubai Department of Economic Development have
approved the Plan or the Award Agreement nor taken steps to verify the
information set out therein, and have no responsibility for such documents.


United Kingdom


Joint Election
As a condition of participation in the Plan and the exercise of the Option,
Participant agrees to accept any liability for secondary Class 1 national
insurance contributions that may be payable by the Company and/or the Employer
in connection with the Option and any event giving rise to Tax-Related Items
(the “Employer NICs”). Without prejudice to the foregoing, Participant agrees to
execute a joint election with the Company, the form of such joint election being
formally approved by Her Majesty’s Revenue & Customs (“HMRC”) (the “Joint
Election”), and any other required consent or election. Participant further
agrees to execute such other joint elections as may be required between him or
her and any successor to the Company and/or the Employer. Participant further
agrees that the Company and/or the Employer may collect the Employer NICs from
him or her by any of the means set forth in “Responsibility for Taxes” section
of the Terms and Conditions of Stock Option Grant.


If Participant does not enter into a Joint Election prior to exercise of the
Option, he or she will not be entitled to exercise the Option unless and until
he or she enters into a Joint Election and no Shares will be issued to
Participant under the Plan, without any liability to the Company and/or the
Employer.


Tax Obligations/Withholding Authorization
This section supplements the “Responsibility for Taxes” section of the Terms and
Conditions of Stock Option Grant.
If payment or withholding of the income tax due is not made within ninety (90)
days of the end of the U.K. tax year (April 6 - April 5) in which such event
giving rise to the Tax-Related Items occurs, or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the amount of any uncollected income tax shall constitute a loan
owed by Participant to the Employer, effective on the Due Date. Participant
agrees that the loan will bear interest at the then-current Official Rate of Her
Majesty’s Revenue & Customs (“HMRC”), it will be immediately due and repayable,
and the Company or the Employer may recover it at any time thereafter by any of
the means referred to in Section 10 of the Award Agreement.
Notwithstanding the foregoing, if Participant is a director or executive officer
of the Company (within the meaning of Section 13(k) of the U.S. Securities
Exchange Act of 1934, as amended), Participant shall not be eligible for a loan
from the Company to cover the income tax. In the event that Participant is a
director or executive officer and income tax not collected from or paid by
Participant by the Due Date, the amount of any uncollected income tax may
constitute a benefit to Participant on which additional income tax and national
insurance contributions (“NICs”) may be payable. Participant


-24-

--------------------------------------------------------------------------------




acknowledges that Participant ultimately will be responsible for reporting and
paying any income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Company or the Employer (as
applicable) for the value of any employee NICs due on this additional benefit,
which the Company and/or the Employer may recover from Participant at any time
thereafter by any of the means referred to in Section 6 of the Award Agreement.






-25-

--------------------------------------------------------------------------------








EXHIBIT C
AMENDED AND RESTATED FORTINET, INC.
2009 EQUITY INCENTIVE PLAN
EXERCISE NOTICE


Fortinet, Inc.
899 Kifer Road, Sunnyvale, CA 94086
Attention: Stock Administration


Exercise of Option. Effective as of today, ________________, _____, the
undersigned (“Purchaser”) hereby elects to purchase ______________ shares (the
“Shares”) of the Common Stock of Fortinet, Inc. (the “Company”) under and
pursuant to the Amended and Restated 2009 Equity Incentive Plan (the “Plan”) and
the Stock Option Award Agreement dated ________ (the “Award Agreement”). The
purchase price for the Shares will be $_____________, as required by the Award
Agreement.
Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price of the Shares and any required Tax-Related Items to be paid in
connection with the exercise of the Option.
Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Award Agreement and agrees to
abide by and be bound by their terms and conditions.
Rights as Stockholder. Until the issuance (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to the Shares subject to the
Option, notwithstanding the exercise of the Option. The Shares so acquired will
be issued to Purchaser as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 13 of the Plan.
No Advice Regarding Grant. Purchaser understands that Purchaser may suffer
adverse tax or financial consequences as a result of Purchaser’s purchase or
disposition of the Shares. Further, the Company is not providing any tax, legal,
or financial advice, nor is the Company making any recommendations regarding
Purchaser’s participation in the Plan or Purchaser’s acquisition or sale of the
underlying Shares. Purchaser represents that Purchaser has consulted with any
tax, legal, or financial consultants Purchaser deems advisable in connection
with the purchase or disposition of the Shares, and that Purchaser is not
relying on the Company for any such advice.
Entire Agreement; Governing Law. The Plan and Award Agreement are incorporated
herein by reference. This Exercise Notice, the Plan and the Award Agreement
constitute the entire agreement of


6712402-v5\GESDMS    

--------------------------------------------------------------------------------




the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Purchaser with
respect to the subject matter hereof, and may not be modified adversely to the
Purchaser’s interest except by means of a writing signed by the Company and
Purchaser. This agreement is governed by the internal substantive laws, but not
the choice of law rules, of the State of California.
Submitted by:
 
Accepted by:
 
 
 
PURCHASER
 
FORTINET, INC
 
 
 
 
 
 
 
 
 
Signature
 
By
 
 
 
 
 
 
Print Name
 
Title
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date Received





-2-